DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
Declaration:
Mr. Housman argues: the Examiner states that a PHOSITA would have found it a matter of design choice at the time of the invention was made to increase or decrease the size of at least two of the ribs 118 or lobes 119, to thereby decrease or increase the size of the apertures between adjacent ribs or lobes, and provide the inserter with a corresponding configuration to that of the ribs or lobes. However, Mr. Housman believes that a PHOSITA won’t have found it an obvious design choice, because Stone does not seek to minimize anchor size while providing a robust anchor body together with a collective drive surface hat occupies the least amount of surface area, as in the present invention.
Response: the office is of the position that Mr. Housman directed his arguments to the second part of the rejection which is under 35 USC 103; however, did not present arguments directed to the first part of the rejection which is under 35 USC 102, rendering the arguments / declaration unclear as to if Mr. Housman agrees with the first part but not the second part, or does not agree with both parts of the rejection. Since Mr. Housman presented arguments traversing the second part of the rejection, the office will assume that Mr. Housman agrees with the first part of the rejection.
With regards to Mr. Housman’s arguments directed to the obviousness, the office is of the position that Stone discloses that the apertures (112) can have different sizes, i.e. ¶55 “The apertures 112 can extend substantially between the threads 114 and ribs 118, occupying the entire wall-less region therebetween”, i.e. ¶56 “the size of the apertures 112 can be selected to occupy the entire portion of the outer surface 130 between the threads 114 and the ribs 118. In this respect, the structural integrity of the cylindrical portion 106 of the anchor 102 can be provided by the threads 114 and the ribs 118, which together form an open structural framework with no material wall therebetween. In this manner, the anchor 102 is molded as a rib/thread framework that does not include any wall structures therebetween, the apertures 112 defined by the absence of such wall material.”, Moreover, Stone discloses that the ribs (118) or lobes (119) can have different shapes, i.e. ¶53 “A plug-receiving portion or bore 116 of the longitudinal passage 115 can extend along the cylindrical portion 106 of the anchor and can have an enlarged opening of a shape, such as a cruciate shape defined by four longitudinal ribs 118, or any other shape, such as a fingered -shape, a hexagonal, pentagonal, triangular or other polygonal or curvilinear shape.”.
For the preceding Stone’s recitations, a PHOSITA would have been motivated to construct the open structural framework of Stone having a desired configuration of ribs or lobes to result in having apertures with desired size between the coil turns of the anchor sufficient to facilitate bone ingrowth and outgrowth and enhance connection between the anchor and the surrounding bony structure, as presented in the non-final rejection dated 02/03/2022. Accordingly, the claims rejection is deemed proper and hereby maintained.
Applicant arguments:
Applicant argues: Claims 33 and 58 are now amended to require the openings to be in communication with an interior volume of the anchor between adjacent coils, in contrast to the area defined between adjacent coils as in Stone.
Response: the office is of the position that a PHOSITA considering the entirety of Stone’s disclosure would understand that the openings between the coil turns (114) are in communication with an interior volume of the anchor through apertures (112), as shown in at least Fig.3, and understood from Stone’s disclosure to allow at least bone ingrowth and outgrowth. Accordingly, such limitation is asserted to be disclosed by Stone, and the rejection is deemed proper and hereby maintained.
Applicant argues: Claims 33 and 58 are now amended to require the inner surface of each of the at least two adjacent coils at the proximal portion, excluding the drive surface, to not include a projection extending intro the interior volume of the anchor. In contrast, no version of Stone’s anchors are devoid of ribs 118 or lobes 119.
Response: the office is of the position that ribs 118 and lobes 119, at least in part, were interpreted as defining the drive surface, wherein without the ribs or lobes there will be no drive surface, and the claims as amended is calling for no projection to extend into the interior volume excluding the drive surface. Accordingly, a PHOSITA considering the entirety of Stone should not consider ribs 118 and lobes 119 as defining projections other than part of the drive surface which is excluded. In another words, by considering at least Figs.3A or 3E of Stone, and excluding ribs (118) or lobes (119) which at least in part define the drive surface, inner surface (117) does not including a projection extending in the interior volume, defined by the volume of passage 115. Accordingly, such limitation is asserted to be disclosed by Stone, and the rejection is deemed proper and hereby maintained.
Applicant argues: the Examiner states that a PHOSITA would have found it a matter of design choice at the time of the invention was made to increase or decrease the size of at least two of the ribs 118 or lobes 119, to thereby decrease or increase the size of the apertures between adjacent ribs or lobes, and provide the inserter with a corresponding configuration to that of the ribs or lobes. However, the Applicant believes that a PHOSITA won’t have found it an obvious design choice, because Stone does not seek to minimize anchor size while providing a robust anchor body together with a collective drive surface hat occupies the least amount of surface area, as in the present invention.
Response: the office is of the position that Stone discloses that the apertures (112) can have different sizes, i.e. ¶55 “The apertures 112 can extend substantially between the threads 114 and ribs 118, occupying the entire wall-less region therebetween”, i.e. ¶56 “the size of the apertures 112 can be selected to occupy the entire portion of the outer surface 130 between the threads 114 and the ribs 118. In this respect, the structural integrity of the cylindrical portion 106 of the anchor 102 can be provided by the threads 114 and the ribs 118, which together form an open structural framework with no material wall therebetween. In this manner, the anchor 102 is molded as a rib/thread framework that does not include any wall structures therebetween, the apertures 112 defined by the absence of such wall material.”, Moreover, Stone discloses that the ribs (118) or lobes (119) can have different shapes, i.e. ¶53 “A plug-receiving portion or bore 116 of the longitudinal passage 115 can extend along the cylindrical portion 106 of the anchor and can have an enlarged opening of a shape, such as a cruciate shape defined by four longitudinal ribs 118, or any other shape, such as a fingered -shape, a hexagonal, pentagonal, triangular or other polygonal or curvilinear shape.”.
For the preceding Stone’s recitations, a PHOSITA would have been motivated to construct the open structural framework of Stone having a desired configuration of ribs or lobes to result in having apertures with desired size between the coil turns of the anchor sufficient to facilitate bone ingrowth and outgrowth and enhance connection between the anchor and the surrounding bony structure, as presented in the non-final rejection dated 02/03/2022. Accordingly, the claims rejection is deemed proper and hereby maintained.
Claim Rejections - 35 USC § 112
Claims 39, 58 and 62 – 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 39, the recitation of “interior passage” makes the claim unclear and vague, as for not specifying the structural correlation between the “interior passage” of claim 39, and the “interior volume” of claim 33, clarification is requested.
For the sake of examination, the interior passage of claim 39 is interpreted as referring to the interior volume of clam 33.
In claim 58/II.17 – 18, the recitation of “the inner surface … , excluding the drive surface, does not include a projection …” makes the claim unclear and vague, wherein the drive surface in claim 58 is understood to be part of the inserter and not the anchor, clarification is requested.
For the sake of examination, the preceding limitation is interpreted as referring to “excluding the corresponding portions”. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 33 – 35, 38 – 39, 43 – 44 and 58 – 66 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stone (US Pub. 2006/0247642 A1), or alternatively, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Pub. 2006/0247642 A1).

    PNG
    media_image1.png
    425
    1266
    media_image1.png
    Greyscale

Claims 33, 38 and 59 – 61, Stone discloses a device [abstract, i.e. Figs. 3 – 7 and Figs.3 to Stone, above] comprising: 
an anchor [at least a portion of 102] including: 
a helicoil portion having a plurality of coils [defined by at least a threaded portion 114 of the anchor, defining a plurality of coils 114, with the understanding that according to ¶56, Stone discloses that the anchor 102 can be provided by threads 114 and ribs 118 forming open structure] defining openings in communication with an interior volume of the anchor between adjacent coils [defined by at least portions of the cavities defined between adjacent threads 114, being in communication with an interior volume of passage 115 through apertures 112, Figs.3, above] and a drive surface [defined by at least one surface portion on inner surface 117 between adjacent ribs 118 or lobes 119; alternatively, defined by at least one surface portion by the intersection between at least one rib 118 or lobe 119 and inner surface 117; or alternatively, defined by at least one surface portion on at least one lobe 119, wherein in each of the preceding interpretations, the drive surface is defined by at least one groove, Figs.3, above; or alternatively, defined by at least one surface portion of ribs 118 or lobes 119] extending longitudinally along at least a portion of the helicoil portion and extending among and contacting at least two adjacent coils [wherein at least two grooves or surface portions relative to or of at least one or two ribs 118 or lobes 119 and two adjacent coils 114, define an axial drive surface extending longitudinally along a portion of the helicoil, in the proximal – distal direction] and helically along an inner surface of each of the at least two adjacent coils [wherein at least two grooves or surface portions relative to or of at least two ribs 118 or lobes 119 defined along at least one single coil turn 114, define a drive surface extending helically along inner surface 117 of each coil 114], 
a collective area of the drive surface on / contacting a single full turn coil of one of the at least two adjacent coils occupying less than 50%, 40%, 30%, 25% or 20% of the inner surface of the single full turn coil [a collective area of at least two “plurality” of the identified surface portions on one coil turn 114, in Figs.3 to Stone above, i.e. between two ribs 118 or lobes 119, on opposite sides of or on at least two ribs 118 or lobes 119, identified surface portions on adjacent lobes 119, or of at least two ribs or lobes defining the drive surface, occupy less than 50%, 40%, 30%, 25% and 20% of the inner surface of a full turn coil 114, best shown in Figs.3 to Stone above]; and 
the helicoil portion extending longitudinally from a proximal portion to a distal portion [wherein at least a portion of anchor 102 having threads 114 extends longitudinally between proximal and distal portions]; and 
an inserter [defined by at least a portion of 160 alone or in combination with plug 150 or 180, Figs. 3 and 7], comprising a handle [defined by at least a gripping portion by 164], adapted to couple with the anchor for insertion of the anchor into bone [Figs. 3 and 7 – 8], 
wherein a majority of an area defined between the at least two adjacent coils at the proximal portion comprises the openings [Figs.3, above, wherein a proximal portion of anchor 102 including a plurality of adjacent coils 114, has openings between adjacent coils defining a majority of an area therebetween]; and
wherein the inner surface of each of the at least two adjacent coils at the proximal portion, excluding the drive surface, does not include a projection extending into the interior volume of the anchor [wherein inner surface 117 does not include a projection extending into the volume of passage 115 other than ribs 118 or lobes 119, which generally define the drive surface and are excluded as best understood from the claim, and identified above, Fig.3A].
Assuming that Applicant does not agree with the interpretation that at least two drive surface portions defined by (i.e. at least two ribs or lobes, or inner surface portions 117 on opposite sides of a rib or lobe, identified in Figs. 3 above) do not occupy less than 20% of the inner surface of one coil, which is the least amount. The office takes alternative interpretation, wherein Stone discloses that the anchor is mainly formed of threads 114 and ribs 118 or lobes 119 forming open structure, and the apertures 112 can be selected to occupy the entire portion between the threads and ribs or lobes, and the cruciate shape defined by the four ribs can have other shapes, i.e. hexagonal, ¶53. Accordingly, it would have a matter of design choice to one skilled in the art at the time the invention was made to increase or decrease the size of at least two of the ribs or lobes, to thereby decrease or increase the size of the apertures between adjacent ribs or lobes, in order to provide an anchor with at least two drive surface portions having a collective area occupying less than 20% of the inner surface of a single full turn coil, to result in having an anchor with a desired structural integrity for the intended use and which facilitates bone ingrowth and outgrowth as well as distributing biological material to enhance the connection between the anchor and the surrounding bony structure [¶56], since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing fenestrated anchor having a torque transmission feature(s). In re Dailey and Eilers, 149 USPQ 47 (1966). Evidence for constructing helicoil body having at least two ribs / drive surface / corresponding portions occupying less than 20% of a full single turn coil can be found in the reference to Ray et al. (US Pat. 4961740) and (Fig.2), wherein at least one or two of rods (22) occupies less than 20% of a full single turn coil of (26). 
Claims 58 and 62 – 65, Stone discloses a device [abstract, i.e. Figs. 3 – 7 and Figs.3 to Stone, above] comprising: 
an anchor [at least a portion of 102] including a helicoil portion having a plurality of coils [defined by at least a threaded portion 114 of the anchor, defining a plurality of coils 114, with the understanding that according to ¶56, Stone discloses that the anchor 102 can be provided by threads 114 and ribs 118 forming open structure] defining openings in communication with an interior volume of the anchor between adjacent coils [defined by at least portions of the cavities defined between adjacent threads 114, being in communication with an interior volume of passage 115 through apertures 112, Figs.3, above], the helicoil portion extending longitudinally from a proximal portion to a distal portion [wherein at least a portion of anchor 102 having threads 114 extends longitudinally between proximal and distal portions]; and 
an inserter [defined by at least a portion of 160 alone or in combination with plug 150 or 180, Figs. 3 and 7] adapted to couple with the anchor for insertion of the anchor [Figs. 7 – 8], including: 
a handle [defined by at least a gripping portion by 164]; and 
a drive surface [defined by at least two surface portions of 162 configured to correspond to at least two portions of or by ribs 118 or lobes 119, Figs. 3E and 3F, and Fig 3 above] which extends longitudinally along at least a portion of the helicoil portion when the inserter is coupled to the anchor [defined by at least one axial surface portion of 162 extending longitudinally along a portion of anchor 102, ¶59, configured to correspond to at least two axially aligned drive surface portions of at least one rib 118 or lobe 119 on the anchor, Figs.3E and 3F], the drive surface having surface portions configured for extending among and contacting corresponding portions of at least two adjacent coils [Figs.3 and 7 – 8, wherein at least one surface portion of 162 define portions configured to extend among and contact corresponding portions of adjacent coils 114, of or by at least two ribs 118 or lobes 119], the corresponding portions extending helically along an inner surface of each of the at least two adjacent coils of the anchor [wherein at least two grooves or surface portions relative to or of at least two ribs 118 or lobes 119 defined along at least one single coil turn 114, define corresponding portions extending helically along inner surface 117 of each coil 114], 
a collective area of the drive surface contacting a single full turn coil of one of the at least two adjacent coils occupying less than 50%, 40%, 30%, 25% or 20%  of the inner surface of the single full turn coil [a collective area of at least two “plurality” surface portions of 162 corresponding to at least two corresponding portions of or by at least two  ribs 118 or lobes 119 on the anchor, contact a single full turn coil 114 by at least two ribs or lobes, occupy less than 50%, 40%, 30%, 25% and 20% of the inner surface of a full turn coil 114, best shown in Fig.3E]; 
wherein a majority of an area defined between the adjacent coils at the proximal portion comprises the openings [Figs.3, above, wherein a proximal portion of anchor 102 including a plurality of adjacent coils 114, has openings between adjacent coils defining a majority of an area therebetween]; and
wherein the inner surface of each of the at least two adjacent coils at the proximal portion, excluding the drive surface “corresponding portions”, does not include a projection extending into the interior volume of the anchor [wherein inner surface 117 does not include a projection extending into the volume of passage 115 other than ribs 118 or lobes 119, which generally define the corresponding portions and are excluded as best understood from the claim, and identified above, Fig.3A].
Assuming that Applicant does not agree with the interpretation that at least two drive surface portions of the inserter which correspond to surface portions of the ribs 118 or lobes 119 on the anchor do not occupy less than 20% of the inner surface of one coil, which is the least amount. The office takes alternative interpretation, wherein Stone discloses that the anchor is mainly formed of threads 114 and ribs 118 or lobes 119 forming open structure, and the apertures 112 can be selected to occupy the entire portion between the threads and ribs or lobes, and the cruciate shape defined by the four ribs can have other shapes, i.e. hexagonal, ¶53, and wherein the inserter is configured to have a corresponding configuration for torque application, ¶53. Accordingly, it would have a matter of design choice to one skilled in the art at the time the invention was made to increase or decrease the size of at least two of the ribs or lobes, to thereby decrease or increase the size of the apertures between adjacent ribs or lobes, and to provide the inserter with a corresponding configuration to that of the ribs 118 or lobes 119, in order to provide the inserter with at least two drive surface portions having a collective area occupying less than 20% of the inner surface of a single full turn coil, to result in having an anchor with a desired structural integrity for the intended use and which facilitates bone ingrowth and outgrowth as well as distributing biological material to enhance the connection between the anchor and the surrounding bony structure [¶56], since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing fenestrated anchor having a torque transmission feature(s). In re Dailey and Eilers, 149 USPQ 47 (1966). Evidence for constructing helicoil body having at least two ribs occupying less than 20% of a full single turn coil can be found in the reference to Ray et al. (US Pat. 4961740) and (Fig.2), wherein at least one or two of rods (22) occupies less than 20% of a full single turn coil of (26). 

    PNG
    media_image2.png
    420
    549
    media_image2.png
    Greyscale

Claims 34 – 35, 39, 43 – 44 and 66, Stone discloses the limitations of claims 33 and 58, as above, and further, Stone discloses (claims 34 and 66) wherein the drive surface portions / corresponding portions comprises a groove (each of the lobes 119 includes indent defining a groove by a turn of the threads 114; alternatively, at least one interior surface 117 between adjacent ribs 118 or lobes 119 defines a groove; alternatively, at least the intersection between each turn of the threads and at least one of the ribs 118 or lobes 119 defines a groove); (claim 35) wherein the inserter comprises a shaft (defined by at least a portion of 162 alone or in combination with plug 150 of 160 or 180), a portion of said shaft including a protrusion contacting the groove when the anchor is inserted on the inserter [Figs.3 and 3A to Stone, above, para.53, wherein shaft includes at least one radial protrusion from a central portion thereof, alone or in combination with at least one protrusion of the plug is configured to contact the groove]; (claim 39) wherein the anchor comprises an interior passage extending longitudinally along an entire length of the anchor (defined by at least a portion of passage 115 extending along at least a portion of the anchor, defining an entire length, para.53); (claims 43 – 44) wherein the anchor comprises absorbable or non-absorbable material [para.52].   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775